Citation Nr: 1524934	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  11-10 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to November 5, 2012 and in excess of 20 percent thereafter for residuals of a right shoulder injury.

2.  Entitlement to an initial rating in excess of 10 percent prior to April 1, 2014 and in excess of 40 percent thereafter for right knee patellofemoral syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a right hip injury.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from February 1976 to September 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March and October 2014 for further development.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  Prior to August 8, 2012 right shoulder disability was manifested by complaints of right shoulder pain with range of motion better than shoulder level; from August 8, 2012, right shoulder disability was not manifested by motion restricted to midway between side and shoulder level, ankylosis, frequent episodes of recurrent dislocation with guarding, malunion with marked deformity.

2.  Prior to April 1, 2014 right knee disability had no ankylosis, limitation of motion, recurrent subluxation or lateral instability, episodes of "locking," pain and effusion into the joint, or malunion/nonunion of the tibia and fibula; from April 1, 2014, right knee disability is manifested by extension to 40 degrees and flexion to 135 degrees with pain at the end point of motion, but no ankylosis, recurrent subluxation or lateral instability, episodes of "locking," pain and effusion into the joint, or malunion/nonunion of the tibia and fibula.

3.  Right hip injury is manifested by degenerative changes causing limitation of motion and pain with flexion at worst 120 degrees; flexion does not more nearly approximate 30 degrees and there is extension better than 5 degrees, ability to rotate toe out more than 15 degrees, adduction that allows crossing of legs, and abduction better than 10 degrees, and no ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating from August 8, 2012 are met for residuals of right shoulder disability; and the criteria for an initial rating in excess of 10 percent prior to August 8, 2012 and in excess of 20 percent thereafter for right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5203, 5003-5201 (2014).

2.  The criteria for an initial 50 percent rating from April 1, 2014 for right knee disability are met; and the criteria for an initial rating excess of 10 percent prior to April 1, 2014 and in excess of 50 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5210-5260, 5003-5261 (2014).

3.  The criteria for an initial rating in excess of 10 percent for residuals of a right hip disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5252 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in April 2009, prior to the rating decision on appeal.  This appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  It is noted that the Veteran's claims were remanded by the Board for additional development to include new VA examinations based on the Veteran's report of worsening symptoms and the notation of flare-ups in the May 2014 VA examination report .  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Evaluations

The Veteran seeks higher evaluations for his service connected right shoulder, right knee, and right hip disabilities.

The Board observes that the Veteran has stated in multiple correspondences that there was "clear and unmistakable error" in the evaluation of his disabilities.  "Clear and unmistabkable error" is a phrase with distinct legal meaning, which allows a claimant to petition for revision of a final decision.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  Therefore, as the claims before the Board have been in appeal status since the initial awards (there is no final unappealed decision), the Board finds no basis for a CUE claim and believes that the Veteran used this language to indicate his disagreement with the RO's weighing of the evidence when assigning the evaluations on appeal here.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A.  General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5003, for degenerative arthritis (also applicable to traumatic arthritis under Code 5010), provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

B.  Right Shoulder

In general, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2014).  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69 (2014).  Normal range of shoulder flexion and abduction is from 0 to 180 degrees, and internal/external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5201 provides a 20 percent rating for arm motion limited at the shoulder level, major, a 30 rating for arm motion limited midway between the side and shoulder level, major; and a 40 percent rating for arm motion limited to 25 degrees from the side, major.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Diagnostic Code 5203 provides that a malunion of the clavicle or scapula may be assigned a 10 percent rating.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent rating.  Clavicular or scapular impairment, with dislocation, warrants a 20 percent rating where either the major or minor arm is involved.  Diagnostic Code 5203 also allows a disability to be rated based on impairment of function of the contiguous joint.

Having carefully reviewed the evidence of record, the Board finds that the evidence supports the assignment of a 20 percent evaluation from August 8, 2012 for residuals of right shoulder injury.  However, the preponderance of the evidence is against an initial rating in excess of 10 percent prior to August 8, 2012 and in excess of 20 percent thereafter for residuals of a right shoulder injury.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7.

In October 2007, the Veteran reported that his right shoulder symptoms were chronic pain, swelling, and stiffness, which restricts his activities "when arthritis flares up."

Report of VA examination dated in October 2009 reflects complaints of right shoulder pain, improved through exercise and pain medicine, but with limitation of motion and constant night time pain.  He reported flare-ups of pain 5 times a day lasting 15 to 30 minutes that requires him to move his arm.  He denied symptoms of swelling, popping, and grinding.  He denied use of a brace or sling.  It was noted that he is right hand dominant.  The Veteran worked as a truck driver, full-time, but reported difficulty holding the steering wheel and gear shifting due to pain.  He denied any prior MRI, hospitalization, or treatment in past 2 years.  Objectively, there was pain on palpation in the deltoid area of the shoulder.  Strength was 5/5 and sensation was normal; there was no muscle atrophy.  Range of motion was 145 degrees on forward flexion; 120 degrees abduction; external rotation to 90 degrees; and internal rotation to 75 degrees.  There was pain at the end point of each range of motion (145, 120, 90, and 75).  There was no evidence of additional functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  X-ray showed acromioclavicular arthropathy with degenerative changes of the acromion and greater tuberosity.  The impression was right shoulder chronic strain.

VA treatment note dated in September 2010 reflects that the Veteran presented for emergency care with complaints of "shoulder pain x 2 weeks."  Pain was described as 8 (scale of 0-10), and constant.  X-ray showed right shoulder chronic rotator cuff tear and likely post-traumatic deformity of the greater tuberosity.

VA outpatient treatment note dated August 8, 2012 showed range of motion was less than 90 degrees for abduction, internally, with weakness (4/5) in right shoulder.  The assessment was right shoulder strain/sprain, possible brachial plexopathy in the seeing of underlying arthropathy.  Naproxen and Flexeril were prescribed

An October 9, 2012 VA treatment note (Orthopedic New Patient) reflects that the Veteran was seen for right shoulder pain, worse with lifting and overhead activity, improved with rest without true radicular symptoms.  Exam showed no lesions, atrophy, or deformity.  There was a prominent AC joint and tenderness.  There was "-30 ABD, -20 FLEX, full IR/ER."  Strength was 5/5.  There was a negative drop arm and empty-can sign.  Imaging showed degenerative joint disease.  The assessment was impingement, rotator cuff tendonitis.  MRI was ordered.  MRI dated November 5, 2012 reflects findings for a complete tear of the supraspinatus with retraction and undersurface tear of the conjoint tendon; biceps tendinopathy versus intrasubstance tear; and irregularity of the posterior labrum.  

A March 2013 VA orthopedic clinic note reflects follow-up for right shoulder.  The Veteran reported pain is worse at night and interferes with sleep, but he continued to work as a truck driver.  It was noted that he had been previously given a prescription for physical therapy but had not made visits due to work.  It was noted that Naproxen helps pain significantly.  Objectively, there was significant right upper extremity atrophy, tenderness over biceps tendon, crepitus with range of motion, and prominent and nontender AC joint.  Range of motion was 90 degrees on external rotation and abduction; and 30 degrees of internal rotation.  There was positive crank test, Hawkins impingement test, and Neer test.  Cross arm adduction did not elicit significant pain.  Strength was 5/5.  The assessment was right shoulder pain with rotator cuff tear, biceps tendinopathy, and AC joint arthropathy.

Report of VA examination dated in April 2014 reflects a diagnosis for right torn rotator cuff.  The Veteran reported flare-ups with right hand weakness due to weak shoulder.  Range of motion was 110 degrees on flexion with pain at 110 degrees; and 80 degrees on abduction with pain at 75 degrees.  There was no additional limitation of motion after repetitive-use testing.  There was less movement than normal, weakened movement, and pain on movement with repetitive-use testing.  Exam showed pain on palpation of the right hip, but no guarding.  Muscle strength was 4/5 with shoulder abduction and forward flexion.  There was no ankylosis.  Rotator cuff testing indicated as follows:  Hawkin's Impingement Test was positive; empty-can test was negative; external rotation/infraspinatus strength test was positive; and lift-off subscapularis test was positive.  Instability evaluation indicated that there was no history of mechanical symptoms (clicking, catching, etc.) or recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint; Crank apprehension and relocation test was positive.  Clinical findings were negative for clavicle, scapula, acromioclavicular (AC) joint, and sternoclavicular joint conditions.  The Veteran has not had joint replacement and/or other surgical procedures.  Imaging studies were performed that showed arthritis.  The examiner found that the Veteran's shoulder condition impacted his ability to work:  "Lifting and carrying anything using the right shoulder is difficult."  The examiner remarked that "If the right shoulder has repetitive movement, there could be an additional loss of motion of 5-10 degrees due to pain and weakness since he has a torn rotator cuff."  In an addendum, the examiner indicated that it is not possible to determine without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limits functional ability during flare-ups because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.

Prior to August 8, 2012, the evidence supports the current 10 percent evaluation for right shoulder disability as neither the lay nor the medical evidence suggests that right shoulder motion more nearly approximating shoulder level (i.e. roughly 45 degrees).  Notably, range of motion was 120 degrees, significantly better than shoulder level, on VA examination in October 2009.  Findings that support a compensable schedular evaluation based on restricted range of motion are not shown prior to August 8, 2012.  The current 10 percent rating is predicated on arthritis of a major joint with restricted motion (noncompensable) due to pain.

For the period from August 8, 2012, the evidence supports the assignment of a 20 percent evaluation for right shoulder disability (limitation of motion at shoulder level).  This is the earliest date at which the evidence shows that the arm is limited more nearly to shoulder level.  See August 8, 2012 VA Treatment Note.

From August 8, 2012, the preponderance of the evidence is against an evaluation in excess of 20 percent as the evidence does not more nearly reflect arm motion limited to midway between the side and shoulder level.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003-5201.  Notably, a March 2013 VA treatment note shows 90 degrees on abduction and the April 2014 VA examination report shows 75 degrees of abduction (limited by pain).  None of these findings more nearly reflect arm limitation of motion to midway between side and shoulder level (i.e. 45 degrees).

The Board has considered whether a higher evaluation is available prior to or from August 8, 2012 under any other potentially applicable schedular provision.  However, neither the Veteran's complaints nor medical findings more nearly reflect the criteria for an evaluation in excess of 10 percent prior to August 8, 2012 or in excess of 20 percent from August 8, 2012.  The evidence shows no ankylosis, limitation of the right arm to shoulder level (or more), flail shoulder, false flail joint, fibrous union, recurrent dislocation at the scapulohumeral joint, malunion of the humerus, dislocation of clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints of pain and limitation due to pain and flare-ups.  However, neither the lay nor the medical evidence shows additional disability beyond that contemplated by the currently assigned disability evaluations.  The Board notes that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

From August 8, 2012, there is evidence of weakness and mixed evidence of diminished strength.  VA treatment records shows as follows:  In August 2012, strength was 4/5 and weakness noted; in October 2012, strength was 5/5 and no atrophy shown; in March 2013, there was 5/5 strength and significant atrophy of the right upper extremity; and in April 2014, there was 4/5 strength and weakness noted.  VA examination dated in April 2014 showed less movement than normal, weakened movement, and pain on movement after repetitive-use testing.  The Board has carefully considered these findings.  However, the Board finds that the assigned evaluation contemplate the severity of the disability as the Veteran has not lost time form work and requires no orthopedic assistive device, such as a brace or sling.

The Board finds that the Veteran's own report of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of the right arm to midway between side and shoulder level (roughly 45 degrees), or recurrent dislocation with frequent episodes of guarding, or ankylosis.

The Board accepts that the Veteran is competent to report his symptoms.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation than now assigned either before or after August 8, 2012, as explained and discussed above.

Accordingly, a 20 percent evaluation is granted from August 8, 2012; however, an evaluation in excess of 10 percent prior to August 8, 2012 and in excess of 20 percent thereafter is denied.  The Board finds that there is no basis to further stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  See Fenderson, supra.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Right Knee

The Veteran's right knee disability is rated as follows:  40 percent from April 1, 2014 for right knee limitation of extension with arthritis and degenerative joint disease under Diagnostic Code 5003-5261; and 10 percent from March 16, 2009 to April 1, 2014 for right knee patellofemoral syndrome with arthritis and degenerative joint disease under Diagnostic Code 5010-5260.

VA's General Counsel has held that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  If a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63, 604 (1997).  However, if a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Diagnostic Code 5257) a separate 10 percent rating may be assigned where there is X-ray evidence of arthritis and evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 3.59.

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for knee extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.

A review of the record shows that, in October 2007, the Veteran reported that his right knee symptoms were chronic pain, swelling, and stiffness with limitation of motion during flare ups caused by weather changes.

Report of VA examination dated in October 2009 reflects complaints of right knee pain occurring 2 times a week, lasting for an hour.  The Veteran reported symptoms of swelling, popping, and grinding but he denied locking and buckling (giving way).  He reported difficulty with kneeling, going up and down stairs, squatting, and "functional limitations at work and with activities of daily living."  The Veteran had no functional limitations related to walking and did not use a knee brace or cane.  He stated that he was unable to stand more than 1-1.5 hours, and sit more than 5 hours.  The Veteran indicated flare-ups 5 times a week, lasting 1 hour.  He denied any prior hospitalization.  He reported no treatment for his knee.  He reported flare-ups of pain 2 times a week, lasting for an hour.  Objectively, the Veteran walks with a limp, but used no assistive device for ambulation.  There was crepitus.  Strength was 5/5 and sensation normal.  No atrophy of the lower extremity muscles was found.  Drawer testing was negative.  There was no instability, edema, and pain to palpation.  The range of motion was from 0 to 140 degrees with pain at the end points of motion.  There was no evidence of additional functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  X-ray showed mild patellofemoral osteoarthritis.  The impression was right knee patellofemoral syndrome.

Report of VA examination dated in April 2011 reflects examination of the left knee.  The exam included range of motion findings for both knees.  Right knee range of motion was from 0 to 140 degrees, with no evidence of pain or additional limitations after three repetitions of motion.  X-ray showed mild patellofemoral osteoarthritis of both knees.  There was no lost time from work in last 12 month period.

Report of VA examination dated in April 2014 reflects diagnoses for bilateral knee osteoarthritis and right knee effusion.  The Veteran reported that flare-ups impact the function of the knee.  He stated having "More pain when steps up into truck or walking up steps or long distance driving."  The range of right knee motion was 135 degrees on flexion and 40 degrees on extension, with no objective evidence of pain on motion.  There was pain at end point of motion on extension only.  There was no pain, functional loss, or additional loss of motion after 3 repetitions of motion.  Strength was 5/5.  There was no joint instability or patellar subluxation/dislocation.  The Veteran has no meniscal condition, or joint replacement or other surgical procedure.  The Veteran used a walking stick occasionally when he "goes walking for exercise."  Imaging studies showed arthritis of both knees, but no patellar subluxation.  The examiner found that the Veteran's right knee disorder impacted his ability work: "Difficult to step up into the truck he drives for long distance, knees hurt after sitting for long time and using clutch a lot."  In an addendum, the examiner indicated that it is not possible to determine without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limits functional ability during flare-ups because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.

Having carefully reviewed the evidence of record, the Board finds that the evidence more nearly reflects the schedular criteria for a 50 percent evaluation, and no more, for right knee disability (limitation of right knee extension-Diagnostic Code 5261) from April 1, 2014.  However, the preponderance of the evidence is against the assignment of an evaluation for right knee disability in excess of 10 percent prior to April 1, 2014 and in excess of 50 percent thereafter under any potentially applicable schedular criteria.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation or entitlement to a separate evaluation for the period prior to or after April 1, 2014-other than the 50 percent evaluation assigned here.  38 C.F.R. §§  4.7, 4.71a, Diagnostic Codes 5256-5262.

For the period prior to April 1, 2014, there is no ankylosis, recurrent subluxation or lateral instability, episodes of "locking," pain and effusion into the joint, flexion limited (or nearly) to 30 degrees, extension limited to 15 degree, and impairment of the tibia and fibula either with malunion causing moderate knee disability or nonunion requiring a brace.  During the period prior to April 1, 2014, range of motion testing showed full range of extension and flexion along with arthritis.  While there was pain at the end point of motion on VA examination in October 2009, there was no pain including after 3 repetitions of motion on VA examination in April 2011.

For the period from April 1, 2014, the evidence shows extension limited to 40 degrees, which more nearly approximates 45 degrees and the criteria for a 50 percent evaluation for limitation of extension.  A 50 percent evaluation is the highest evaluation available under the rating schedule.  38 C.F.R. §§  4.71a, Diagnostic Code 5261.  In the absence of ankylosis, a higher schedular evaluation is not available.

The Board notes that separate disability evaluations based on limitation of flexion and extension are not warranted either before or after April 1, 2014.  For the period prior to April 1, 2014 the Veteran had full range of extension and flexion-no limitation of flexion or extension.  See Reports of VA examination (October 2009, April 2011).  The Veteran had no pain on motion, only the end points and no additional loss of motion after 3 repetitions of motion.  Id.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints.  However, neither the lay nor the medical evidence shows additional disability beyond that contemplated by the current disability evaluations for patellofemoral syndrome.  The Board accepts that the Veteran's knee disorder presents significant effects on his occupational functioning through decreased mobility, decreased strength, and pain, which impacts range of motion, walking, and standing.  However, for a higher or separate evaluation, there must be the functional equivalent of flexion limited to 45 degrees (or more nearly approximating 45 degrees), which is not shown.  Also, for a higher evaluation prior to April 1, 2014, there must be the functional equivalent of extension limited to 5 degrees (or more nearly approximating 5 degrees).  See Deluca, supra.  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the currently assigned evaluations contemplate the Veteran's symptoms to include pain and flare-ups.

To the extent that there is crepitus, the Board finds that there is no indication that this causes functional limitation.

The Board has considered whether a higher or separate evaluation may be assigned under provisions other than limited motion.  However, the Board finds that, in the absence of ankylosis, recurrent subluxation or lateral instability, episodes of "locking," pain and effusion into the joint, and impairment of the tibia and fibula (either with malunion or nonunion), neither a higher nor separate evaluation under any other schedular provision is warranted.  See Esteban, supra; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5262.

The Board accepts that the Veteran is competent to report that his disability is worse than evaluated.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation, beyond that granted here, as explained and discussed above.

Additionally, because the Veteran's disability did not meet the criteria for a higher evaluation at any time during the appeal period, the Board finds no basis to further stage the disability evaluation.  See Fenderson, supra.

Accordingly, a 50 percent evaluation for right knee disability based on limitation of extension with arthritis is granted from April 1, 2014.  However, an evaluation in excess of 10 percent prior to April 1, 2014 and in excess of 50 percent thereafter is denied.  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Right Hip

The Veteran's bilateral hip disability is rated under Diagnostic Code 5099-5252.  Under Diagnostic Code 5252, flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 20 degrees warrants a 30 percent rating; and flexion limited to 10 degrees warrants a 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5252.  Normal range of hip flexion is from 0 to 125 degrees.  Normal hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for right hip disability.  Neither the lay nor the medical evidence of record more nearly reflects the criteria for the next higher evaluation.  38 C.F.R. § 4.7, Diagnostic Code 5099-5252.

In October 2007, the Veteran reported that his right hip symptoms were chronic pain, swelling, and stiffness with limitation of motion, worsened with weather changes or prolonged standing, which restricts his activities with "arthritis flare ups."

Report of VA examination dated in October 2009 reflects complaints of progressively worsening right hip pain.  He reported pain 3 times a week relieved my moving around.  He reported pain when lies down to go to bed at night until he falls asleep.  He reported symptoms of swelling, popping, and grinding.  He denied use of a brace, cane or crutch.  He denied medication use for the hip.  He denied missed time from work and problems with walking, but he stated that he was unable to stand more than 1-1.5 hours, and sit more than 5 hours.  The Veteran indicated flare-ups 5 times a week, lasting 1 hour.  He denied any prior hospitalization.  He reported that he sees his primary care provider every 6 months.  Objectively, the Veteran walks with a limp, but used no assistive device for ambulation.  There was pain on palpation of the lateral aspect of the right hip.  Range of motion was 125 degrees on flexion with pain at 100 to 125 degrees; 30 degrees of extension with pain at 30 degrees; 25 degrees on adduction with pain at 25 degrees; 45 degrees on abduction with pain at 45 degrees; 60 degrees on external rotation with pain at 60 degrees; and 40 degrees on internal rotation with pain at 40 degrees.  There was no evidence of additional functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  X-ray showed mild osteoarthritis of the right hip.  The impression was right hip mild osteoarthritis.

VA treatment note dated in August 2010 reflects complaint of right hip and groin area pain.  Pain was described as better when exercising.  The Veteran reported that he preferred no prescriptive medications and would rather exercise.

There was August 2013 emergency room treatment for hip pain with unchanged x-rays.

Report of VA examination dated in April 2014 reflects a diagnosis for osteoarthritis of the right and left hip since 2009.  The Veteran reported taking no medication for hips.  He indicated that "He exercises a lot and keeps moving his muscles."  He reported he cannot sleep when the pain is severe in the hips.  The Veteran reported that "If [I] sit for long periods of time, such as driving, or stepping up on steps, [I] can feel the pain."  The range of motion was 125 degrees on flexion; and greater than 5 degrees on extension.  Abduction was not lost beyond 10 degrees; adduction was not limited such that the Veteran could not cross legs; rotation was not limited such than the Veteran could not toe-out more than 15 degrees.  There was no objective evidence of painful motion.  There was no pain, functional loss, or additional limitation of motion after 3 repetitions of motion.  Exam showed no pain on palpation of hip.  Muscle strength was 5/5, bilaterally.  There was no ankylosis; no malunion or nonunion of femur, flail hip joint or leg length discrepancy.  There was no joint replacement or hip surgery.  The Veteran occasionally used a walking stick when "exercising by walking."  Imaging studies showed no documented degenerative or traumatic arthritis.  The examiner found that the Veteran's hip disability did not impact his ability to work.  In an addendum, the examiner indicated that it is not possible to determine without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limits functional ability during flare-ups because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.

In view of the above complaints and findings, the Board finds that neither the lay nor the medical evidence of record more nearly approximate the criteria for an evaluation in excess of 10 percent right hip disability under Diagnostic Code 5099-5252.  The Veteran's current 10 percent rating is predicated on arthritis with limitation of hip motion that is noncompensably disabling.  The evidence shows that the Veteran had 125 degrees of flexion with pain beginning at 100 degrees on VA examination in October 2009 and 125 degrees of flexion on VA examination in April 2014 with no objective evidence of painful motion.  Although the medical evidence documents less than full range of motion in the right hip, neither the lay nor the medical evidence reflects limitation of flexion that more nearly reflects 30 degrees or less.  At worst, right hip flexion was limited to 120 degrees, which does not more nearly reflect the criteria for the next higher rating based on limitation of flexion.

Likewise, reports of VA examinations dated in October 2009 and April 2014 show no right hip ankylosis, extension better than 5 degrees, ability to rotate toe out more than 15 degrees, adduction that allows crossing of legs, and abduction better than 10 degrees.  Therefore, to the extent that the Veteran has limitation of motion in planes other than flexion, this is noncompensably disabling and provides no basis for a higher or separate evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, 5253.

Because the Veteran does not meet the schedular criteria for a compensable evaluation based on limitation of motion, separate evaluations based on arthritis with painful motion are not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010, 5252; DeLuca, supra; and 38 C.F.R. § 3.59.

Additionally, the Board finds that a higher rating is not warranted under any other potentially applicable schedular criteria in the absence of ankylosis, limitation of extension to 5 degrees or less, abduction lost beyond 10 degrees, adduction that does not allow crossing of legs, and rotation that does not allow toe out more than 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, and 5253. The Board hip flail joint or impairment of femur.  38 C.F.R. § 4.71a, Diagnostic Codes 5254, 5255.

The Board has considered functional impairment due to pain and pain on use. However, there is no objective evidence of additional functional impairment caused by pain, incoordination, weakness, fatigue and lack of coordination with repetitive motion testing.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca, supra.  There no additional loss of motion following repetitive use testing.  Here, neither the lay nor the medical evidence shows functional loss that meets the schedular criteria for the next higher disability rating.  The currently assigned disability ratings assigned contemplate the functional impairment associated with osteoarthritis the right hip, as well as some interference with employment.  The Veteran's currently assigned 10 percent evaluation for the appeal period is consistent with the provisions of 38 C.F.R. § 4.59 and Lichtenfels.

The Board accepts that the Veteran sincerely feels that his disability is worse than evaluated.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during the appeal period, as explained and discussed above.  As such, there is no basis to "stage" of the rating.  See Fenderson, supra.  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Accordingly, the claim for increase is denied.

E.  Other Considerations

Additionally, the record does not show, nor does the Veteran contend, that he is unemployable due to his service-connected disabilities.  Consequently, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. Ap. 447 (2009).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  The discussion above reflects that the Veteran's shoulder, knee and hip symptoms are contemplated by schedular criteria specific to each disability, and symptoms such as pain, weakness, fatigability, and restricted activities with flare-ups are contemplated by 38 C.F.R. §§ 4.40 and 4.45.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).



ORDER

A 20 percent evaluation from August 8, 2012 for right shoulder disability is granted.

An evaluation in excess of 10 percent prior to August 8, 2012 and in excess of 20 percent from August 8, 2012 for right shoulder disability is denied.

An initial 50 percent evaluation from April 1, 2014 for right knee disability is granted.

An initial evaluation in excess of 10 percent prior to April 1, 2014 and in excess of 50 percent from April 1, 2014 for right knee disability is denied.

An initial evaluation in excess of 10 percent for residuals of a right hip disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


